Original. Recurso Gubernativo.
(Por la Corte, a propuesta del Juez Asociado Sr. Wolf.)
*956PoR CUANTO el recurrente en este caso es el comprador condi-cional de ciertos bienes muebles qué se describen en el contrato de compraventa;
Por Cuanto en el mismo contrato se constituye una hipoteca sobre dichos bienes a favor del vendedor condicional con el objeto de garantizar el pago del precio convenido y aplazado;
PoR cuanto el Registrador de la Propiedad de San Juan se negó a inscribir dicha hipoteca “por no ser el deudor el dueño legal de los bienes hipotecados”;
Por cuanto de acuerdo con el caso de Montalvo v. Valdivieso, 38 D.P.R. 545, y otros, el comprador condicional es “un Verdadero dueño de los bienes comprados, pero en un dominio sujeto a desapa-rición por medio de resolución, o sea por el acaecimiento del suceso que constituye la condición del contrato”;
PoR cuanto sostenemos que dicho título es suficiente para per-mitirle al comprador hipotecar los bienes;
Por cuanto el registrador en su oposición al recurrente alega además que la sección 5 de la ley sobre hipoteca de bienes muebles (nmn. 19 de 1927, pág. 493) requiere que los bienes hipotecados estén libres de gravámenes y cargas;
Por Cuanto el vendedor condicional y acreedor hipotecario en este caso son una y la misma persona y por lo tanto en cuanto a él se refiere dicha hipoteca goza de preferencia absoluta;
Por tanto, se revoca la nota del registrador recurrido y se ordena la inscripción solicitada.
El Juez Presidente Sr. Del Toro no intervino.